Exhibit 10.32

LOAN AGREEMENT

between

HAMPTON REDEVELOPMENT AND HOUSING AUTHORITY

and

OLDE HAMPTON HOTEL ASSOCIATES, A VIRGINIA LIMITED PARTNERSHIP

Dated as of December 1, 1998

 

NOTE:    THIS LOAN AGREEMENT HAS BEEN ASSIGNED TO, AND IS SUBJECT TO A SECURITY
INTEREST IN FAVOR OF, CRESTAR BANK, RICHMOND, VIRGINIA, AS TRUSTEE UNDER AN
INDENTURE OF TRUST DATED AS OF THE DATE HEREOF, BETWEEN THE AUTHORITY AND SUCH
TRUSTEE, AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME. INFORMATION CONCERNING
SUCH SECURITY INTEREST MAY BE OBTAINED FROM THE TRUSTEE AT 919 EAST MAIN STREET,
RICHMOND, VIRGINIA 23219.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.1.    Definitions    1 SECTION 1.2.    Rules of Construction    4

ARTICLE II

REPRESENTATIONS AND FINDINGS

SECTION 2.1.    Representations and Findings by Authority    4 SECTION 2.2.   
Representations, Covenants and Warranties of the Company    5

ARTICLE III

THE PROJECT; ISSUANCE OF THE BONDS

SECTION 3.1.    Issuance of Bonds; Application of Bond Net Proceeds    7 SECTION
3.2.    Compliance with Indenture    7 SECTION 3.3.    Limitation of Authority’s
Liability    7 SECTION 3.4.    Title Insurance    7 SECTION 3.5.    Recordation
   7

ARTICLE IV

PAYMENT

SECTION 4.1.    Amounts Payable    8 SECTION 4.2.    Payments Assigned    9
SECTION 4.3.    Default in Payments    9 SECTION 4.4.    Obligations of Company
Unconditional    9 SECTION 4.5,    Actions Concerning Company    9

ARTICLE V

SPECIAL REPRESENTATIONS AND COVENANTS

SECTION 5.1.    Maintenance and Use of Project    10 SECTION 5.2.    Insurance
of Project    10 SECTION 5.3.    Inspection of Project    12 SECTION 5.4.   
Indemnification by Company    12 SECTION 5.5.    Liens and Encumbrances    13
SECTION 5.6.    Governmental Charges    13 SECTION 5.7    Financial Records   
14 SECTION 5.8.    Additional Covenants    15 SECTION 5.9.    Maintenance of
Existence and Management    16 SECTION 5.10.    Environmental Matters    16
SECTION 5.11.    Restrictions on Mortgage, Sale or Assignments    17

 

i



--------------------------------------------------------------------------------

SECTION 5.12.    References to Bonds Ineffective after Bonds Paid and Other
Obligations Satisfied    17 SECTION 5.13.    Certificate as to No Event of
Default    17 SECTION 5.14.    Notice of Suits    17 SECTION 5.15.    Management
Fee Subordination and Selection of Successor Management Company    18 SECTION
5.16.    Permitted Debt    18 SECTION 5.17.    Continuing Disclosure    19
SECTION 5.18.    Special Arbitrage Covenants    19 SECTION 5.19.    Tax-Exempt
Status of Series 1998A Bonds    20

ARTICLE VI

DAMAGE, DESTRUCTION, CONDEMNATION

AND OTHER LOSS OF TITLE

SECTION 6.1.    Damage, Destruction, Condemnation and Other Loss of Title    21
SECTION 6.2    Net Proceeds of Business Interruption Insurance    23

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

SECTION 7.1.    Event of Default Defined    23 SECTION 7.2.    Remedies on
Default    25 SECTION 7.3.    No Remedy Exclusive    25 SECTION 7.4.   
Attorneys’ Fees and Other Expenses    25 SECTION 7.5.    No Additional Waiver
Implied by One Waiver    26

ARTICLE VIII

TERMINATION OF AGREEMENT AND PREPAYMENT

SECTION 8.1.    Prepayment in Certain Events    26 SECTION 8.2.    General
Option to Prepay the Notes    27 SECTION 8.3.    Mandatory Payments    27
SECTION 8.4.    Amount Required for and Manner of Payment    27 SECTION 8.5.   
Effect of Prepayment    27

ARTICLE IX

MISCELLANEOUS

SECTION 9.1.    Term of Agreement; Amounts Remaining in Funds    27 SECTION 9.2.
   Notices, etc    27 SECTION 9.3.    Amendments to Agreement and Notes    28
SECTION 9A    Successors and Assigns    28 SECTION 9.5.    Severability    28
SECTION 9.6.    Non-Recourse    28 SECTION 9.7.    Applicable Law; Entire
Understanding    29 SECTION 9.8.    Counterparts    29

 

ii



--------------------------------------------------------------------------------

Testimonium    30 Signatures    30 Receipt    31 Exhibit A: Form of Notes   

 

iii



--------------------------------------------------------------------------------

This LOAN AGREEMENT, dated as of December 1, 1998, between the HAMPTON
REDEVELOPMENT AND HOUSING AUTHORITY, a political subdivision of the Commonwealth
of Virginia (the “Authority”), and OLDE HAMPTON HOTEL ASSOCIATES, A VIRGINIA
LIMITED PARTNERSHIP (the “Company”), provides;

W I T N E S S E T H :

WHEREAS, the Authority is a political subdivision of the Commonwealth of
Virginia created by Chapter 1, Title 36, Code of Virginia of 1950, as amended
(the “Act”) and, authorized thereby to make loans for assistance in acquisition,
construction, equipping or maintaining commercial or other buildings and to
issue its revenue bonds therefor;

WHEREAS, the Peninsula Ports Authority of Virginia issued its $10,000,000
Revenue Refunding Bonds (Olde Hampton Hotel Associates Project), Series 1986
(the “PPAV Bonds”), to refund its prior bonds issued to finance a portion of the
cost of the acquisition, construction and equipping of a hotel, currently
operated as a Radisson Hotel, and a parking garage containing certain retail
space, all located in a redevelopment project in the City of Hampton, Virginia
(the “Project”);

WHEREAS, to further the purposes of the Act, the Authority proposes to issue and
sell its $8,640,000 First Mortgage Revenue Refunding Bonds (Olde Hampton Hotel
Associates Project), Series 1998A (the “Series 1998A Bonds”), and its $390,000
Taxable First Mortgage Revenue Bonds (Olde Hampton Hotel Associates Project),
Series 1998B (the “Series 1998B Bonds” and collectively with the Series 1998A
Bonds, the “Bonds”), pursuant to an Indenture of Trust dated as of the date
hereof (the “Indenture”), between the Authority and Crestar Bank, as Trustee,
for the benefit of the Company for the purpose of redeeming the outstanding
principal, amount of the PPAV Bonds and paying certain costs related to such
issuance and redemption, in order to refinance the Project; and

WHEREAS, in consideration thereof, the Company will deliver to the Authority two
non-recourse promissory notes (the “Notes”), one in the principal amount of
$8,640,000, with respect to the Series 1998A Bonds, and one in the principal
amount of $390,000 with respect to the Series 1998B Bonds, each in the form
attached as Exhibit A ;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto covenant and agree as
follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.1. Definitions. All words and terms defined in Article I of the
Indenture shall have the same meanings in this Loan Agreement, unless the
context otherwise requires. In addition, the following words and terms shall
have the following meanings, unless the context otherwise requires:

“Bond Documents” shall mean this Loan Agreement, the Indenture, the Bond
Purchase and Placement Agreement, the Notes, the Bonds, the Deed of Trust, the
Security Agreement and the Assignment.



--------------------------------------------------------------------------------

“City” means the City of Hampton, Virginia.

“Consultant” means a nationally recognized consultant or firm of consultants, or
an independent certified public accountant or firm of independent certified
public accountants, which is qualified and has skill and experience in the
preparation of lodging industry management studies and financial feasibility
studies for use in connection with the financing and operation of facilities
similar to the Project and which is approved by the Majority Owners.

“Continuing Disclosure Agreement” means the Continuing Disclosure Agreement
dated as of the date hereof entered into by the Company in accordance with
Section 5.17.

“Damages” means liabilities, obligations, claims, damages, penalties, fines,
losses, costs and expenses, including without limitation reasonable legal
counsel fees and expenses.

“Debt” means, without duplication, (a) all indebtedness or obligations of the
Company for borrowed moneys or which has been incurred in connection with the
acquisition, equipping or operating of the Project; (b) all indebtedness, no
matter how created or the purpose for the incurrence of such indebtedness,
secured by the Project or any portion thereof or its revenues; (c) the liability
of the Company under any lease or installment purchase contract of real or
personal property which is properly capitalized on the balance sheet of the
Company in accordance with generally accepted accounting principles; and
(d) with respect to any guaranty by the Company, that portion of the principal
amount of the indebtedness or other obligation guaranteed or in effect
guaranteed by the Company.

“Equipment Debt” means debt incurred or assumed by the Company to acquire (by
lease, purchase or otherwise), and to be secured solely by, equipment,
machinery, fixtures, motor vehicles and other personal property to be used in
the operation of the Project.

“Event of Default” shall mean any of the events enumerated in Section 7.1.

“GAAP” means generally accepted accounting principles, consistently applied.

“Indemnitees” means the Authority, the Trustee, the Deed of Trust Trustees,
Bondholders and their respective past, present and future officers,
commissioners, directors, employees and agents.

“Insurance Consultant” shall mean a person or firm appointed by the Company and
reasonably satisfactory to the Trustee, qualified to assess insurance risks and
to recommend insurance coverage for lodging facilities and organizations engaged
in operations similar to that of the Project, and who may be a broker or agent
with whom the Company transacts business.

“Majority Owners” means the holders of a majority in principal amount of Bonds
then Outstanding.

“Management Company” shall mean (a) KSW Management, L.L.C., a Virginia limited
liability company or (b) such successors and assigns which are approved by the
Majority Owners,

 

2



--------------------------------------------------------------------------------

“Net Income” shall mean (a) all operating revenues of the Company actually
received by the Company plus interest earned on funds and accounts held under
the Indenture and available for transfer to the Bond Fund (not including bad
debt allowances, unrealized gains or losses or any gain or loss from release of
debt or sale of an asset not in the ordinary course of business or other
extraordinary items and not including proceeds of insurance other than business
interruption insurance) less (b) all reasonable operating expenses of the
Company relating to the Project, including regular management fees and deposits
to the Replacement Reserve Fund, but excluding from such operating expenses,
interest on any line of credit held in the Debt Service Reserve Fund, interest
or principal on the Bonds or any other indebtedness, depreciation, amortization,
any extraordinary fees or expenses payable to any partner of the Company, bad
debt reserves, partnership dues, or losses on sales of assets, all determined in
accordance with generally accepted accounting principles consistently applied.

“Net Proceeds” when used with respect to any insurance recovery or condemnation
award, shall mean the gross proceeds from such insurance recovery or
condemnation award remaining after payment of reasonable attorneys’ fees, fees
and expenses of the Trustee and all other expenses properly incurred in the
collection of such gross proceeds.

“Payment of the Bonds” shall mean payment in full of the principal of, premium,
if any, and interest on the Bonds or provision for such payment sufficient to
discharge the Indenture as provided therein.

“Permitted Debt” means (a)(i) the Company’s obligations to make payments
pursuant to this Loan Agreement under the Notes and (ii) any Debt incurred to
redeem or refund Permitted Debt, and (b)(i) any Equipment Debt, (ii) any
unsecured Debt and (iii) any Subordinated Debt incurred by the Company, all in
accordance with Section 5.16 of this Agreement.

“Permitted Encumbrances” shall mean, as of any particular time, (a) liens for ad
valorem taxes and special assessments not then due or payable; (b) the Loan
Agreement, the Security Agreement, the Deed of Trust, the Assignment and any
security interests or other liens created thereby; (c) utility, access and other
easements and rights of way, reciprocal easements, operating agreements,
management contracts, mineral rights, restrictions and exceptions that will not
interfere with or impair the operations of the Project and specifically
including those set forth on Schedule B-l to, or that are insured over by, the
mortgagee title policy described in Section 207(e) of the Indenture, or that
will not interfere with or impair the operation of the Project; (d) unfiled
mechanics’ and materialmen’s liens or mechanics’ and materialmen’s liens
permitted by Section 18 of the Deed of Trust; (e) easements and other rights
permitted to be granted pursuant to Section 7 of the Deed of Trust; and
(f) liens on equipment or other property subject to leases or subordinate liens
to the extent permitted by Section 5.16 of this Loan Agreement.

“Significant Owner” shall mean any owner of $500,000 or more of the principal
amount of Bonds, including beneficial owners thereof. For purposes of
determining whether an owner holds at least $500,000 in aggregate principal
amount of Bonds Outstanding for the purposes of this Loan Agreement,
(a) ownership by owners which are affiliates shall be aggregated, and (b) the
amount of the Bonds owned shall be based upon the original principal amount of
the Bonds owned without regard to redemptions. For such purpose, an owner is an
affiliate of another if the first controls the second, is controlled by the
second or is under common control with the second, or if both owners share a
common investment advisor (or affiliated investment advisors). The Trustee shall
be entitled to rely upon a certificate of any owner with respect to such
matters.

 

3



--------------------------------------------------------------------------------

“Subordinated Debt” means (a) the $1,851,000 loan to the Company from the
Authority evidenced by the Company’s amended and restated promissory note and
secured by an amended and restated deed of trust, each dated as of April 1,
1994, pursuant to the terms of Urban Development Action Grant Agreement No.
B-85-AA-51-0203, with a Revision and Amendment thereto dated February 28, 1986,
and a Second Revised Loan Agreement dated as of December 5, 1985, amended by a
Modification and Extension Agreement dated as of April 1, 1994 (the “Second
Agreement”), among the Authority, the City and the Company; (b) the $3,477,000
loan to the Company from the Authority evidenced by the Company’s amended and
restated promissory note and secured by an amended and restated deed of trust,
each dated as of April 1, 1994, pursuant to the terms of the Second Agreement;
(c) the $1,000,000 line of credit to the Company from the Authority evidenced by
the Company’s amended and restated promissory note and an amended and restated
deed of trust each dated as of April 1, 1994, pursuant to the terms of the
Second Agreement; and (d) any replacement Debt issued therefor secured by a lien
on the Project or Project revenues that is subordinate to the lien of the Deed
of Trust and to the payments secured thereby.

SECTION 1.2. Rules of Construction. The following rules shall apply to the
construction of this Loan Agreement unless the context otherwise requires:

(a) Words importing the singular number shall include the plural number and vice
versa.

(b) Words importing the prepayment or redemption or calling for prepayment or
redemption of Bonds shall not be deemed to refer to or connote the Payment of
the Bonds at their stated maturity.

(c) All references herein to particular articles or sections are references to
articles or sections of this Loan Agreement.

(d) The headings herein are solely for convenience of reference and shall not
constitute apart of this Loan Agreement, nor shall they affect its meaning,
construction or effect.

ARTICLE II

REPRESENTATIONS AND FINDINGS

SECTION 2.1. Representations and Findings by Authority. The Authority makes the
following representations and findings as the basis for its undertakings
hereunder:

(a) The Authority is duly organized under the Act and has the power to
(i) execute and deliver this Loan Agreement, the assignments of the Notes, the
Indenture and the Bonds and to perform its obligations hereunder and thereunder,
(ii) issue the Bonds to refinance the Company’s acquisition and construction of
the Project, and (iii) carry out its other obligations hereunder, under the
Indenture and the Bonds. The Authority by proper corporate action has duly
authorized the execution and delivery of this Loan Agreement the assignments of
the Notes, and the Indenture, the performance of its obligations hereunder and
thereunder and the issuance of the Bonds and, simultaneously with the execution
and delivery of this Loan Agreement, has duly executed and delivered the
Indenture, and issued and sold the Bonds.

(b) The Authority is not in default in the payment of the principal of or
interest on any of its indebtedness for borrowed money and is not in default
under any instrument under or subject to which any indebtedness for borrowed
money has been incurred, and no event has occurred and is continuing under the
provisions of any such instrument that with the lapse of time or the giving of
notice, or both, would constitute an event of default thereunder.

 

4



--------------------------------------------------------------------------------

(c) The Authority is not (i) in violation of the Act or any existing law, rule
or regulation applicable to it or (ii) in default under any indenture, mortgage,
deed of trust, lien, lease, contract, note, order, judgment, decree or other
agreement, instrument or restriction of any kind to which any of its assets are
subject. The execution and delivery by the Authority of this Loan Agreement, the
assignments of the Notes, the Indenture and the Bonds, and its compliance with
the terms and conditions hereof and thereof will not conflict with or result in
the breach of or constitute a default under any of the above described documents
or other restrictions.

(d) No further approval, consent or withholding of objection on the part of any
regulatory body, federal, state or local, is required in connection with (i) the
issuance and delivery of the Bonds by the Authority, (ii) the execution or
delivery of or compliance by the Authority with the terms and conditions of this
Loan Agreement or the Indenture, or (iii) the assignment by the Authority of its
rights under this Loan Agreement and the Notes (except for the Unassigned Rights
of the Authority). The performance by the Authority of its obligations in the
manner and under the terms and conditions as provided herein will comply with
all applicable federal, state and local laws and any rules and regulations
promulgated thereunder by any regulatory authority or agency,

(e) No litigation, inquiry or investigation of any kind in or by any judicial or
administrative court or agency is pending or, to its knowledge, threatened
against the Authority with respect to (i) the organization and existence of the
Authority, (ii) its authority to execute or deliver this Loan Agreement, the
Indenture or the Bonds, (iii) the validity or enforceability of any of such
documents or instruments or the transactions contemplated hereby or thereby,
(iv) the title of any officer of the Authority who executed such documents or
instruments, or (v) any authority or proceedings related to the execution or
delivery of such documents or instruments on behalf of the Authority, and no
such authority or proceedings have been repealed, revoked, rescinded or amended
but are in full force and effect.

(f) The Authority has found and determined that issuance of the Bonds to
refinance the Project will be consistent with the purposes of the Act.

SECTION 2.2. Representations, Covenants and Warranties of the Company. The
Company makes the following representations as the basis for the Company’s
undertakings hereunder:

(a) The Company is a limited partnership duly formed and validly existing under
the laws of the Commonwealth of Virginia.

(b) The Company has the partnership power to enter into the Bond Documents to
which it is a party and the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder and by proper partnership
action has duly authorized the execution and delivery of the Bond Documents to
which it is a party and the performance of its obligations hereunder and
thereunder.

(c) The execution and delivery of the Bond Documents to which it is a party and
the performance by the Company of the Company’s obligations hereunder and
thereunder, and the consummation of the transactions contemplated therein are
within the powers of the Company and will not (i) violate its partnership
agreement or certificate of partnership, (ii) constitute a default under any
material agreement or other instrument to which the Company is a party or by
which the Company is bound, (iii) to the best of its knowledge, violate any

 

5



--------------------------------------------------------------------------------

constitutional or statutory provision or material order, rule, regulation,
decree or ordinance of any court, government or governmental authority having
jurisdiction over the Company or the Company’s property, or (iv) except as
contemplated by the Bond Documents, result in the creation or imposition of any
lien, charge or encumbrance whatsoever upon any of the property or assets of the
Company under the terms of any instrument or agreement.

(d) The Company currently intends to operate the Project as a hotel or similar
overnight lodging facility (including associated restaurant and dining
facilities) and a parking garage and retail facility until Payment of the Bonds.

(e) The Company is not in default in the payment of the principal of or interest
on any of its indebtedness for borrowed money and is not in default under any
material instrument under and subject to which any indebtedness has been
incurred, and no event has occurred and is continuing under the provisions of
any such agreement that with the lapse of time or the giving of notice, or both,
would constitute an event of default thereunder.

(f) There is no litigation at law or in equity or any proceeding before any
governmental agency involving the Company pending or, to the best of the
knowledge of the Company, threatened, in which any liability of the Company is
not adequately covered by insurance or in which any judgment or order would have
a material adverse effect upon the business or assets of the Company or which
would affect its existence or authority to do business, the operation of the
Project, the validity of the Bond Documents or the performance of the Company’s
obligations thereunder.

(g) The Company has obtained (i) all consents, approvals, authorizations and
orders of any governmental or regulatory authority that are required to be
obtained by the Company as a condition precedent to the issuance of the Bonds or
the execution and delivery of the Bond Documents to which it is a party or the
performance by the Company of its obligations hereunder or thereunder and
(ii) all permits and licenses necessary to operate the Project, which all are in
full force and effect and with respect to which the Company has no notice of any
pending violations that have not been remedied.

(h) The Company will cause the proceeds of the Bonds to be applied as described
in Article V of the Indenture.

(i) The Project complies in all material respects with all zoning and land use
ordinances and environmental protection laws presently applicable to the
operations and the occupancy and use of the Project.

(j) No document or instrument executed or delivered by the Company, nor any
information (financial or otherwise) furnished by or on behalf of the Company in
connection with the negotiation of the sale of the Bonds contains any untrue
statement of a material fact or omits a material fact necessary to make the
statements contained herein or therein not misleading. There is no fact that the
Company has not disclosed in writing to the Authority that materially adversely
affects, or so far as the Company can now foresee, based on facts known to it
and based on opinions of the Company’s partners, employees, agents and advisors
concerning such facts, will materially adversely affect the properties,
business, prospects, profits or condition, financial or otherwise, of the
Company, or the ability of the Company to perform its obligations under the Bond
Documents.

 

6



--------------------------------------------------------------------------------

ARTICLE III

THE PROJECT; ISSUANCE OF THE BONDS

SECTION 3.1. Issuance of Bonds; Application of Bond Proceeds. To provide funds
to refinance the Project, the Authority, concurrently with or as soon as
practicable after the execution of this Loan Agreement, will issue the Bonds and
deposit the proceeds thereof with the Trustee as provided in Article V of the
Indenture.

SECTION 3.2. Compliance with Indenture. The Authority, at the request of the
Company, shall (a) at any time moneys held pursuant to the Indenture are
sufficient to effect redemption or prepayment of the Bonds and if the same are
redeemable or may be prepaid under the Indenture, take all steps that may be
necessary to effect redemption or prepayment thereunder; and (b) take any other
action authorized under the Indenture.

SECTION 3.3. Limitation of Authority’s Liability. Anything contained in this
Loan Agreement to the contrary notwithstanding, any obligation the Authority may
incur hereunder for the payment of money shall not be deemed to constitute a
debt or general obligation of the Authority within any constitutional or
statutory limitations but shall be payable solely from the revenues and receipts
derived pursuant to this Loan Agreement, including payments received under the
Notes.

No covenant, agreement or obligation contained herein shall be deemed to be a
covenant, agreement or obligation of a present or future director, officer,
employee or agent of the Authority in his individual capacity, and neither the
directors of the Authority nor any officer thereof executing the Bonds shall be
liable personally on the Bonds or be subject to any personal liability or
accountability by reason of the issuance thereof. No director, officer, employee
or agent of the Authority shall incur any personal liability with respect to any
other action taken by him pursuant to this Loan Agreement or the Act, provided
he does not act in bad faith.

The obligations of the Authority hereunder shall not be deemed to constitute a
debt or pledge of the faith and credit of the Commonwealth of Virginia or any
political subdivision thereof, including the Authority. Neither the Commonwealth
of Virginia nor any political subdivision thereof, including the Authority,
shall be obligated to pay the obligation hereunder or other costs incident
thereto except from the revenues and receipts pledged therefor, and neither the
faith and credit nor the taxing power of the Commonwealth of Virginia or any
political subdivision thereof, including the Authority, is pledged to the
payment of the obligations hereunder. The Authority has no taxing power.

SECTION 3.4. Title Insurance. The Company shall promptly obtain title insurance
on the Project in favor of the Trustee in the form of a mortgagee title policy
in the face amount equal to $9,030,000 issued by a company duly authorized to
issue the same. Any Net Proceeds payable to the Trustee thereunder shall be used
as provided in Section 9 of the Deed of Trust.

SECTION 3.5. Recordation. The Company shall record the Deed of Trust and the
Assignment and any amendments thereto in the Clerk’s Office of the Circuit Court
for the City of Hampton, Virginia (the “Clerk’s Office”) and shall file Virginia
UCC-1 forms in the Clerk’s Office and at the State Corporation Commission
offices in Richmond, Virginia,

 

7



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT

SECTION 4.1. Amounts Payable. (a) Subject to the provisions of Section 9.6, the
Company shall make all payments required by the Notes as and when they become
due.

(b) The Company shall also pay, as and when the same become due:

(1) To the Trustee, its reasonable fees for services rendered and for expenses
reasonably incurred by it as Trustee under the Indenture and as bond registrar
and paying agent on the Bonds, including the reasonable fees and disbursements
of its counsel, the reasonable fees and expenses of any other paying agents and
all other amounts that the Company herein assumes or agrees to pay, including
any cost or expense necessary to cancel and discharge the Indenture upon Payment
of the Bonds.

(2) On the closing date, to the Authority its one time administration fee of
$45,000.

(3) To the Trustee and the Authority, all other amounts that the Company agrees
to pay under the terms of this Loan Agreement.

(4) To the Trustee, (i) to fund the Replacement Reserve Fund for payment of
capital expenses of replacing furniture, fixtures and equipment and such other
expenditures described in Section 604 of the Indenture, 3% of the preceding
month’s gross revenues of the Project not later than the 15th day of each month
beginning in January, 1999 and (ii) for deposit in the Debt Service Reserve
Fund, amounts in cash or alternatives in lieu thereof in accordance with the
Indenture necessary to replenish the Debt Service Reserve Requirement not later
than (A) 90 days after the occurrence of such deficiency and (B) 30 days prior
to the stated expiration of any such alternative which has not been extended in
accordance with Section 603(a) of the Indenture.

(5) All other amounts that the Company agrees to pay under the terms of this
Loan Agreement, including payments required by Section 5.4.

(c) (1) Commencing January 4, 1999, and continuing thereafter on the first
Business Day of each month, the Company shall deposit or cause to be deposited
with the Trustee an amount equal to 1/6 of the semi-annual estimated real estate
taxes with respect to the Project on the next date when such taxes shall be due
and payable.

(2) Commencing January 4, 1999, and continuing on the first Business Day of each
month thereafter the Company shall deposit or cause to be deposited with the
Trustee an amount equal to 1/12 of the amount of aggregate annual insurance
premiums with respect to insurance required by Section 5.2 estimated to be due
with respect to the Project.

(3) The Trustee shall disburse such amounts described in this subsection (c) to
or at the direction of the Company upon receipt of a copy of the real estate tax
bill from the taxing authority or invoice from the insurance provider, as
applicable, specifying the amount due and its due date. The Company shall have
the responsibility for paying the real estate taxes and insurance premiums with
respect to the Project on a timely basis prior to their being due and payable,
without the incurrence of any additional changes, interest or penalties.

 

8



--------------------------------------------------------------------------------

SECTION 4.2. Payments Assigned. It is understood and agreed that all payments
hereunder, as well as the Authority’s other rights under this Loan Agreement and
the Notes (except the Unassigned Rights of the Authority) are assigned by the
Indenture to the Trustee. The Company consents to such assignment and agrees to
pay to the Trustee all amounts payable by the Company that are so assigned.

SECTION 4.3. Default in Payments. If the Company should fail to make payments
required by the Notes or this Loan Agreement when due, the Company shall pay
interest on such overdue principal at the interest rate on such overdue
principal and, to the extent permitted by law, the Company shall pay interest on
such overdue interest at such interest rate.

SECTION 4.4. Obligations of Company Unconditional. Subject to the provisions of
Section 9.6, the obligation of the Company to make payments pursuant to
Section 4.1 and to perform and observe all other covenants, conditions and
agreements hereunder shall be a general obligation of the Company and shall be
absolute and unconditional, irrespective of any defense or any rights of setoff,
recoupment or counterclaim it might otherwise have against the Authority or the
Trustee. Subject to prepayment of the Notes in full and termination of this Loan
Agreement as provided herein, the Company shall not suspend or discontinue any
such payment hereunder or fail to observe and perform any of its other
covenants, conditions and agreements hereunder for any cause, including without
limitation, any acts or circumstances that may constitute an eviction or
constructive eviction, failure of consideration, failure of title to any part or
all of the Project, or commercial frustration of purpose, or any damage to or
destruction or condemnation of all or any part of the Project, or any change in
the tax or other laws of the Commonwealth of Virginia or any political
subdivision of either, or any failure of the Trustee, as assignee of the
Authority, to observe and perform any covenant, condition or agreement, whether
express or implied, or any duty, liability or obligation arising out of or in
connection with the Indenture or this Loan Agreement. Notwithstanding the
foregoing or any other provision of this Loan Agreement, the Company does not
waive, and shall not be prevented from otherwise enforcing, any rights it may
have against the Authority or the Trustee; provided, however, that the Company
may not recover damages from the Authority. The Company may, after giving to the
Authority and the Trustee ten days’ notice of its intention to do so, at its own
expense and in its own name or, with the consent of the Authority, which consent
shall not be unreasonably withheld, in the name of the Authority, prosecute or
defend any action or proceeding or take any other action involving third persons
that the Company deems reasonably necessary in order to secure or protect any of
its rights hereunder or the rights of the Authority under the Indenture; and in
such event the Authority shall cooperate fully with the Company and take all
necessary action to effect the substitution of the Company for the Authority in
any such action or proceeding if the Company shall so request.

SECTION 4.5. Actions Concerning Company. If any payment is ever required to be
made hereunder by the Trustee or the Authority to the Company, any instrument
evidencing such payments shall be payable to the Company. It shall be sufficient
delivery of such instrument if it is delivered to the Company at the address set
forth in Section 1304 of the Indenture.

 

9



--------------------------------------------------------------------------------

ARTICLE V

SPECIAL REPRESENTATIONS AND COVENANTS

SECTION 5.1. Maintenance and Use of Project. (a) At its own cost and expense the
Company shall operate and maintain the Project in compliance with all legal
requirements and in good repair and operating condition, reasonable wear and
tear excepted, and from time to time shall make all reasonably necessary
repairs, renewals and replacements and any repairs, renewals and replacements
required to maintain any then existing license or franchise with respect to the
Project.

(b) The Company shall (i) use or cause the Project to be used as a hotel or
similar overnight lodging facility (including associated restaurant and dining
facilities), and a parking garage and retail portion thereof to be used for
garage and retail purposes, respectively, (ii) obtain or cause to be obtained
and maintained all necessary permits and approvals for the operation of the
Project, (iii) comply with all lawful requirements of any governmental authority
regarding the Project whether existing or later enacted, whether foreseen or
unforeseen or whether involving any change in governmental policy or requiring
structural or other changes to the Project, irrespective of the cost of such
compliance, a breach or violation of which would materially adversely affect the
value of the Project or the financial condition or operations of the Company,
and (iv) neither commit nor suffer others to commit a nuisance in or about or
any waste upon the Project.

SECTION 5.2. Insurance of Project. The Company shall maintain insurance of such
types and in such amounts as are carried, and against such risks as are
customarily insured against, by lodging facilities of like size and character as
the Project, paying as the same become due all premiums in respect thereto,
including without limitation:

(a) All risk insurance in the amount of the full replacement cost of the Project
against loss or damage by fire and lightning, with broad form extended coverage
for damage by windstorm, explosion, aircraft, smoke, sprinkler leakage,
vandalism, malicious mischief and such other risks as are normally included
within such coverage (limited only as may be provided in the standard form for
such coverage at the time in use in Virginia). If there is any limitation on the
period of indemnity, such period shall be specified.

(b) Use and occupancy or business interruption or rent loss insurance in the
amount necessary to assure, in the event of damage to or destruction of the
Project, for a period of not less than 12 months next succeeding such damage or
destruction, payment of (1) principal of and interest on the Bonds, and (2) an
amount that the Company has reasonably determined to be adequate to pay all
operating costs, including but not limited to, the salaries of officers and
employees whose continued employment is necessary to assure the prompt and
efficient resumption of operations after the repair or replacement of the
Project and to continue operations to the extent possible during such repairs or
replacement.

(c) Boiler and machinery insurance, including repair and replacement
endorsements, on steam boilers, pressure vessels, pressure piping and
miscellaneous apparatus at the Project, covering boiler explosion, similar
risks, resulting property damage and use and occupancy losses.

(d) Comprehensive general liability insurance in the amount of at least
$2,000,000 per occurrence and an umbrella policy in the amount of at least
$5,000,000 against liability for bodily injury, including death resulting
therefrom, and for damage to property, including loss of use thereof, arising
out of the Company’s maintenance or use of the Project.

 

10



--------------------------------------------------------------------------------

(e) Comprehensive automobile liability insurance, including uninsured motorists
coverage, against liability for bodily injury, including death resulting
therefrom, and against liability for damage to property, including loss of use
thereof, for vehicles owned or operated by or on behalf of the Company, Auto
medical liability insurance shall be included.

(f) Workers’ compensation insurance with respect to the Project as required by
the laws of the Commonwealth of Virginia and employer’s liability insurance.

(g) Flood hazard insurance on all or any part of the Project located in a
special flood hazard area as designated by the Department of Housing and Urban
Development, in an amount equal to the aggregate Outstanding amount of the Bonds
from time to time or the maximum limit of coverage as may be available with
respect to the Project under the National Flood Insurance Act of 1968, as
amended, whichever is less.

(h) Any other insurance with respect to the Project that the Trustee in its
reasonable discretion shall deem necessary.

Any determination of replacement cost required by this Section shall be made by
a recognized appraiser or Insurance Consultant selected by the Company.

All such insurance shall be taken out and maintained with insurers selected by
the Company and that are licensed to do business in Virginia and may be written
with deductible amounts comparable to those on similar policies carried by other
lodging facilities of like size and character as the Project. In each policy,
other than policies of workers’ compensation and employer’s liability insurance,
the Trustee shall be named as an additional insured. The policies required by
Sections 5.2(a), (b) and (c) shall contain standard clauses naming the Trustee
as mortgagee and requiring that all Net Proceeds resulting from any claim be
paid to the Trustee. Unless a policy with such an undertaking is unavailable or
is available only at a cost which the Company, with the approval of the Trustee,
determines to be unreasonable, each policy shall contain an undertaking by the
insurer that such policy shall not be modified adversely to the interests of the
Trustee or cancelled without at least 30 days’ prior notice to the Trustee.

All such policies shall be deposited with the Trustee, provided that in lieu of
such policies there may be deposited with the Trustee a certificate or
certificates of the respective insurers attesting the fact that the insurance
required by this Section 5.2 is in full force and effect At the request of the
Trustee, the Company shall furnish to the Trustee an annual certificate of the
Insurance Consultant reciting that all policies required to be in effect at that
time are in full force and effect and that the amount and types of insurance
evidence thereby comply with and satisfy all the requirements of this
Section 5.2. Prior to the expiration of any such policy, the Company shall
furnish the Trustee evidence satisfactory to the latter that the policy has been
renewed or replaced or is no longer required by this Loan Agreement.

In lieu of separate policies the Company may maintain blanket or umbrella
policies if such policies provide the same coverage required by this Section 5.2
with protection against each risk not reducible by claims for other risks to
amounts less than that specified in this Section 5.2 and the Company deposits
with the Trustee a certificate or certificates of the respective insurers
evidencing such coverage and stating, as required, the amount of coverage with
respect to the Project or any part thereof.

To the extent losses for any damage to the Project, however caused, are paid
from the Net Proceeds of any insurance required by this Section 5.2, no claim
shall be made and no suit shall be brought against the Company by the Authority,
the Deed of Trust Trustees, the Trustee or anyone else claiming by, through or
under any of them.

 

11



--------------------------------------------------------------------------------

SECTION 5.3. Inspection of Project. (a) The Authority and the Trustee and their
duly authorized agents shall have the right during business hours between 9:00
a.m. and 5:00 p.m. and upon at least one Business Day’s notice to enter upon and
to examine and inspect any part of the Project, and (b) the Authority and the
Trustee and their duly authorized agents shall also have the right at all
reasonable times and upon reasonable notice to examine the books and records of
the Company insofar as such books and records relate to the Company, maintenance
and operation of the Project.

SECTION 5.4. Indemnification by Company. The Company shall at all times protect,
indemnify and save harmless the Indemnitees from and against all Damages imposed
upon or incurred by or asserted against the Indemnitees on account of (a) any
failure of the Company to comply with any of the terms of this Loan Agreement,
or (b) any loss or damage to property or any injury to or death of any person
that may be occasioned by any cause whatsoever, pertaining to the Project or the
use thereof, and shall further indemnify and save harmless the Indemnitees from
and against all “Damages”, including without limitation:

(a) all amounts paid in settlement of any litigation commenced or threatened
against the Indemnitees, if such settlement is effected with the written consent
of the Company not to be unreasonably withheld;

(b) all expenses reasonably incurred in the investigation of, preparation for or
defense of any litigation, proceeding or investigation of any nature whatsoever,
commenced or threatened against the Company, the Project or the Indemnitees;

(c) any judgments, penalties, fines, damages, assessments, indemnitees or
contributions; and

(d) the reasonable fees of attorneys, auditors and consultants; provided that
the Damages arise out of:

(1) any failure by the Company or its officers, partners, employees or agents to
comply with the terms of the Bond Documents to which it is a party and any
agreements, covenants, obligations or prohibitions set forth herein or therein;

(2) any action, suit, claim or demand contesting or affecting the title of the
Project;

(3) any breach of any representation or warranty of the Company set forth in the
Bond Documents to which it is a party or any certificate or any letter of
representation delivered by the Company pursuant thereto, and any claim that any
statement, representation or warranty of the Company contains or contained any
untrue or misleading statement of material fact or omits or omitted to state any
material facts necessary to make the statements made therein not misleading in
light of the circumstances under which they were made;

(4) any action, suit, claim, proceeding or investigation of a judicial,
legislative, administrative or regulatory nature arising from or in connection
with the issuance of the Bonds or the financing, acquisition, management,
operation or use of the Project; or

 

12



--------------------------------------------------------------------------------

(5) any suit, action, administrative proceeding, enforcement action, or
governmental or private action of any kind whatsoever commenced against the
Company, the Project, or the Indemnitees that might adversely affect the
validity or enforceability of the Bonds, the Bond Documents, or the performance
by the Company or the Indemnitees of any of their respective obligations
thereunder;

provided that such indemnity shall be effective only to the extent of any loss
that may be sustained by the Indemnitees in excess of the Net Proceeds received
by it or them from insurance, if any, required hereunder or under any of the
Bond Documents with respect to such loss, and provided further that the benefits
of this section shall not inure to any person other than the Indemnitees and
their successors and assigns. Nothing contained herein shall require the Company
to indemnify the Authority for any claim or liability resulting from its
negligence or willful, wrongful acts or the Trustee, for any claim or liability
resulting from its negligence or its willful, wrongful acts.

If any action, suit or proceeding is brought against any Indemnitee for any loss
or damage for which the Company is required to provide indemnification under
this Section, such Indemnitee shall promptly notify the Company and the Company
shall have the right, upon request and at its expense, to resist and defend such
action, suit or proceeding, or cause the same to be resisted and defended, by
counsel designated by the Company and approved by such Indemnitee, which
approval shall not be unreasonably withheld; provided that such approval shall
not be required in the case of defense by counsel designated by any insurance
company undertaking such defense pursuant to any applicable policy of insurance.
The obligations of the Company under this section shall survive any termination
of this Loan Agreement. The Company shall have full power to litigate,
compromise or settle the same in its sole discretion. A Bondholder shall have
the right to employ a separate counsel at the Company’s reasonable expense in
any such action and to participate in the defense thereof if such Bondholder can
demonstrate it is protecting an interest which is materially different from
those of the Company or the other Bondholders.

SECTION 5.5. Liens and Encumbrances. The Company shall not permit any liens or
encumbrances including, without limitation, mechanics’ liens, incurred by it or
on its behalf to be or to remain perfected against the Project, except for
Permitted Encumbrances and Permitted Debt. Any mechanics’ liens which may be
filed shall promptly be satisfied or secured by posting with Trustee, a title
insurance company or an appropriate court a bond sufficient in amount to
discharge such lien and any costs related thereto, in which event, the suffering
of such lien shall not constitute an Event of Default under Section 7.1(c)
hereof.

SECTION 5.6. Governmental Charges. The Company shall pay before penalties accrue
all taxes, fees, assessments, levies, utility charges and other governmental
charges of any kind whatsoever (collectively, “Governmental Charges”) which are
(i) assessed, levied or imposed against the Project, any machinery, equipment or
other property installed or brought by the Company in or on the Project or the
Company’s interest therein, or (ii) incurred in the operation, maintenance, use
and occupancy of the Project. The Company, however, at its own expense and in
its own name, may contest in good faith any Governmental Charges. In the event
of such a contest, the Company may permit the Governmental Charges to remain
unpaid during the period of the contest and any subsequent appeal unless such
action may impair the lien or security interest of any of the Bond Documents on
any part of the Project, in which event, such Governmental Charges promptly
shall be satisfied or secured by posting with the Trustee, a title insurance
company or an appropriate court a bond with surety or letter of credit in an
amount sufficient to discharge such obligation. Upon request, the Company shall
furnish to the Trustee proof of payment of all Governmental Charges required to
be paid by the Company under this Loan Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 5.7. Financial Records and Reports. (a) The Company shall maintain
proper books of record and account, in which full and correct entries shall be
made in accordance with generally accepted accounting principles, of all its
business and affairs.

(b) The Company shall from time to time: render such reports concerning the
condition of the Project or compliance with this Loan Agreement as the
Authority, the Trustee and each Significant Owner may request, and provide them
to the Trustee, the Authority (only if requested by the Authority) and any such
Significant Owner (each, a “Reporting Party”), including but not limited to, the
following reports:

(1) Within 120 days after each December 31 (the “Annual Evaluation Date”) a
certificate signed by the general partner of the general partner of the Company
stating that the Company has caused its operations for the year to be reviewed
and that in the course of that review: (i) no default under the Indenture, or
this Loan Agreement or the Deed of Trust has come to its attention or, if such a
default has appeared, a description of the default and a plan for the remedy of
the default, and (ii) the Company is in compliance with the Debt Service
Coverage Ratio Requirement which certificate shall be accompanied by a
certification of a certified public accountant,

(2) Within 120 days after each Annual Evaluation Date, copies of its audited
financial statements, including a balance sheet, operating statement and cash
flow statements prepared in accordance with GAAP, and copies of the management
letter delivered by the Company’s auditors in connection with such financial
statements.

(3) Within 30 days after the close of each month beginning within 30 days after
the end of December, 1998, copies of its internally generated financial
statements with respect to the hotel portion of the Project for such month
(setting forth a balance sheet, operating statement and cash flow statements
prepared in accordance with GAAP for the month in question, year to date, and
with respect to the operating statement, comparing budgeted to actual
operations), prepared on an accrual basis, together with supplemental reporting
of the operating statistics of the Project, credit card receivables, occupancy
and payor mix for the Project Debt Service Coverage Ratio, fund balances and any
other operating information which any such Significant Owner or the Trustee may
reasonably request.

(4) Within 45 days after each March 31, July 31, September 30 and December 31,
(each a “Quarterly Evaluation Date”) copies of its internally generated
financial statements with respect to the hotel portion of the Project of such
fiscal quarter (setting forth balance sheet, operating statement and cash flow
statements prepared in accordance with GAAP for the quarter in question, year to
date, and with respect to the operating statement, comparing budgeted to actual
operation, and if operating expenses exceed, or operating revenues are less
than, budgeted amounts by greater than 10 percent, a written explanation of the
causes of such variation by the Management Company), prepared on an accrual
basis, together with (i) supplemental reporting of the operating statistics of
the Project, credit card receivables, payor mix statistics, rental and vacancy
information, and any other operating information which any Significant Owner or
the Trustee may reasonably request, and (ii) an officer’s certificate evidencing
the Company’s compliance or non-compliance with the Debt Service Reserve
Coverage Ratio as of such Quarterly Evaluation Date.

(5) Promptly upon receipt of the Company, copies of any correspondence from the
Internal Revenue Service as to an audit or potential audit of the tax-exempt
status of the Series 1998A Bonds.

 

14



--------------------------------------------------------------------------------

(6) Prompt written notice of any litigation or proceeding in which the Company
is a party if such litigation, if decided against the Company, would materially
and adversely affect the Project or the operations, financial conditions,
property or business of the Company, and, to the extent feasible, the status of
the Company’s defense of such claim.

(7) Prompt written notice of: (i) any Event of Default, and (ii) the occurrence
or nonoccurrence of any event that would cause any of the representations and
warranties contained in Article V hereof to be incorrect if made at such time of
such event.

(8) Such information with respect to the Project, the Company and the Management
Company as the Trustee, the Authority, or any Significant Owner may reasonably
request, including without limitation:

(i) any correspondence or filing with any state or federal regulatory agency
regulating any portion of the Project;

(ii) copies of all licenses authorizing the Company to operate the Project for
its primary intended uses;

(iii) confirmation as to the licensure of the Company as any Reporting Party may
reasonably request from time to time; and

(iv) all citations, summons or deficiency reports, and all material
correspondence relating thereto, concerning compliance with or enforcement of
licensure requirements.

(c) Copies of the reports and statements required to be filed with the Trustee
pursuant to this Section 5.7 shall be filed with the Trustee in sufficient
quantity to permit the Trustee to retain at |east one copy for inspection by
owners of the Bonds and to permit the Trustee to mail a copy to each owner of
the Bonds who requests it. The Trustee shall maintain a list of owners of the
Bonds who have made such a request.

(d) The Company covenants that the Trustee, the Authority and each Significant
Owner by its duly authorized representatives, at reasonable times, upon
reasonable notice to the Company in writing, may (i) discuss the financial
affairs of the Company with the chief financial officer and chief executive
officer of the Company, the senior officer of the Management Company charged
with primary responsibility for the Project and chief operating officer of the
Management Company, the Company’s accountant reporting on its audited financial
statement and any Consultant retained by the Company to analyze its operations
or financial affairs and (ii) inspect any part of the Project and the Company
books and records and discuss the financial affairs of the Company with respect
to the Project with the chief financial officer or chief executive officer of
the Company or their duly designated representative.

(e) The Company shall provide to any Bondholder upon request copies of all state
inspection reports on the Project.

(f) The Company will provide to the Authority information and materials related
to the Project or the Company that are reasonably requested by the Authority
from time to time.

SECTION 5.8. Additional Covenants. From the date hereof until Payment of the
Bonds the Company covenants as follows:

 

15



--------------------------------------------------------------------------------

(a) Debt Service Coverage Ratio. The Company covenants to set rates and charges
related to the Project such that Debt Service Coverage Ratio will be at least
1.25 for any four consecutive calendar quarters (the “Debt Service Coverage
Ratio Requirement”), where the “Debt Service Coverage Ratio” shall equal the
ratio of Net Income to maximum annual debt service requirements of all
indebtedness of the Company relating to the Project, provided that if the Debt
Service Coverage Ratio falls below 1.20 on any Quarterly Evaluation Date, within
30 days of receipt of such quarterly report the Company shall employ, at the
Company’s expense, a Consultant to evaluate the business and recommend changes
in the operations to attain the 1.25 coverage. Within 90 days of receipt of such
quarterly report of non-compliance, the Company shall deliver to the Authority,
the Trustee, the Management Company, each Significant Owner, and any other
Holder so requesting, a written report prepared by the Consultant which shall
set forth why the Company failed to meet the Debt Service Coverage Ratio
Requirement and shall suggest remedies and time periods therefor, all in form
and substance satisfactory to the Majority Owners. If the Debt Service Coverage
Ratio is at least 1.20 or the Company continuously complies with the
recommendations of the Consultant to the extent required hereunder, failure to
comply with the Debt Service Coverage Ratio Requirement shall not constitute an
Event of Default under this Loan Agreement provided, however, that failure to
attain at least a 1.00 Debt Service Coverage Ratio for two consecutive Quarterly
Evaluation Dates shall be an Event of Default under this Loan Agreement in
accordance with Section 7.1(i).

(b) Debt Service Reserve Fund. The Company is required to fund, upon issuance of
the Bonds the Debt Service Reserve Fund to an aggregate amount equal to the Debt
Service Reserve Requirement. In lieu of any deposit of cash to the Debt Service
Reserve Fund; the Company may fund the Debt Service Reserve Fund with a line or
letter of credit, surety bond or bond insurance policy. If the line or letter of
credit, surety bond or bond insurance policy expires while any Bonds remain
Outstanding and is not extended, replaced or drawn upon in accordance with
Section 603(a) of the Indenture at least 30 days prior to its expiration, it
shall constitute an Event of Default under the Indenture. If the amount on
deposit in the Debt Service Reserve Fund is less than the Debt Service Reserve
Requirement at any time, the Company is required to replenish any such
deficiency within 90 days after the occurrence of such deficiency.

(c) Franchise and Permits. The Company covenants to maintain the existing
franchise as provided in the License Agreement on the hotel portion of the
Project or such other franchise as may be acceptable to the Majority Owners. In
addition, the Company covenants to maintain all permits and licenses with
respect to the Project required to operate a hotel, garage and restaurant
facilities, including catering.

SECTION 5.9. Maintenance of Existence. The Company shall maintain its existence
as a limited partnership and its qualification to do business in Virginia and
shall not dissolve or otherwise dispose of all or substantially all of its
assets or consolidate with or merge into another entity without prior consent of
the Majority Owners.

SECTION 5.10. Environmental Matters. (a) The Company hereby certifies,
represents and warrants that all chemicals, hazardous wastes or other substances
used or stored at the Project by the Company will be used and stored in proper
containers and will be disposed of properly in accordance with any federal,
state or local environmental protection laws or regulations. The Company
covenants that it shall make reasonable efforts to cause any user of the Project
to comply with all federal, state, local and environmental protection laws and
regulations in its occupancy and use of the Project.

(b) The Company, shall comply in all material respects with all federal, state
and local environmental protection laws and regulations applicable to the
operations of its business and the occupancy and use of the Project.

 

16



--------------------------------------------------------------------------------

(c) (i) The Company shall indemnify and hold harmless the Indemnitees and
Craigie Incorporated, as initial placement agent with respect to issuance and
sale of the Bonds, from and against all losses and Damages suffered by the
Indemnitees except those caused by the Indemnitees and Craigie Incorporated, as
a result of any claims, liabilities, damages, penalties, costs and expenses
(including attorneys’ fees) incurred by the Indemnitees, relating to, or arising
as a result of any releases or discharges of hazardous wastes, contamination or
pollution on, in, or under the Project, including, without limitation, remedial
investigation and feasibility study costs, cleanup costs and other response
costs under the Comprehensive Environmental Response Compensation and Liability
Act, as modified by the Superfund Amendments and Reauthorization Act of 1986 or
any other environmental legislation or regulation, whether federal, state or
local. This indemnification shall be effective regardless of whether the
Indemnitees have exercised their right to foreclose or take possession of the
Project.

(ii) If any claim is made against the Indemnitees which is or may be subject to
this indemnification, the Indemnitees and Craigie Incorporated shall promptly,
upon receiving written notice thereof, give notice of such claim to the Company;
provided, however, that the failure to give such notice shall not release the
Company from any of its obligations under this Section 5.10. The Indemnitees and
Craigie Incorporated shall have the right, at their option, after reasonable
written notice thereof to the Company (including the Company’s option to pay
therefor), to comply with the environmental legal requirement which is the
subject of such claim and the Company shall promptly reimburse the Indemnitees
for the cost of such compliance in order to avoid risks of criminal sanctions or
material civil penalties, costs or liabilities to the Indemnitees and Craigie
Incorporated. Except as provided in the preceding sentence, the Indemnitees and
Craigie Incorporated shall not take steps to comply with such environmental
legal requirement so long as the Company is proceeding diligently and in good
faith so to comply and so long as noncompliance shall not involve any material
risk of forfeiture of the Project or the imposition of a lien thereon having
priority over the lien of the Deed of Trust, the Assignment or the Security
Agreement.

SECTION 5.11. Restrictions on Mortgage, Sale or Assignments. Except for the lien
and security interest provided in the Deed of Trust, the Assignment and the
Security Agreement the Permitted Encumbrances or Permitted Debt in accordance
with Section 5.16, the Company will not sell, mortgage, assign, transfer or
convey the Project or any of its interest hereunder.

SECTION 5.12. Reference to Bonds Ineffective after Bonds Paid and Other
Obligations Satisfied. Upon Payment of the Bonds and upon payment of all
obligations under this Loan Agreement and the Notes, all references in this Loan
Agreement to the Bonds, the Trustee and the Authority shall be ineffective, and
neither the Trustee, the holder of the Notes, the Authority nor the holders of
any of the Bonds shall thereafter have any rights hereunder except as provided
in Sections 5.4 and 5.10 with respect to the Indemnitees.

SECTION 5.13. Certificate as to No Event of Default. The Company shall deliver
within 120 days after each December 31, the certificate required by
Section 5.7(b)(1).

SECTION 5.14. Notice of Suits. The Company shall notify the Trustee as soon as
it has knowledge of any actions, suits or proceedings at law, in equity or
before or by any governmental authority, pending, or to its knowledge threatened
involving the validity or enforceability of the Bond Documents to which it is a
party.

 

17



--------------------------------------------------------------------------------

SECTION 5.15. Management Fee Subordination and Selection of Successor Management
Company. (a) The Company covenants and agrees that any management agreement with
respect to the Project entered into by the Company with the Management Company,
or any entity affiliated with the Company or any partners of the Company, shall
expressly state that all management fees to be paid by the Company thereunder
for Management Company services at the Project will be subordinated to payment
of the Notes and other payments due hereunder and in respect of the Bonds upon
the occurrence of an Event of Default. This Loan Agreement and the rights and
privileges of the Company hereunder are specifically made subject and
subordinate to the rights and privileges of the Trustee and the Bondholders set
forth in the Indenture.

(b) The Company at all times shall retain a Management Company for the Project
pursuant to the management agreement dated as of June 1, 1997, between the
Company and KSW Management, L.L.C., a Virginia limited liability company or such
other management agreement acceptable to the Majority Owners (in either case,
the “Management Agreement”). Any Management Company shall be qualified and have
significant experience in the operation of similar facilities and services or
comparable operational experience and shall otherwise be acceptable to the
Majority Owners. If the Company fails to retain a management company as set
forth in the preceding sentence, the Majority Owners shall have the right to
retain a Management Company on behalf of the Company, at the sole cost and
expense of the Company.

(c) The Company must obtain the written consent of the Majority Owners with
respect to (i) any amendment of the Management Agreement, and if there exists on
Event of Default, any renewal thereof, or (ii) consent of the Company to
assignment or cancellation of the Management Agreement or for any new Management
Company and shall notify the Trustee of any appointment of or change in the
identity of any Management Company.

(d) The Management Agreement shall provide that the Trustee and the Significant
Owners shall be provided notice of any defaults thereunder and, at the option of
the Trustee or the Majority Owners, an opportunity to cure such default and
shall otherwise be in form and substance satisfactory to the Majority Owners in
their sole and absolute discretion. If the Trustee or any Bondholders shall cure
any of the Company’s defaults under the Management Agreement, the cost of such
cure shall be payable to the Trustee or such Bondholders by the Company upon
demand with interest accruing from the demand date at the rate on the Bonds plus
2% and the Trustee or such Bondholders as the case may be, shall have the same
rights and remedies for failure to pay such costs on demand as for the Company’s
failure to make payments on the Bonds pursuant to Section 4.1. The Company shall
deliver to the Trustee any instrument requested by the Majority Owners to
implement the intent of the foregoing provision.

SECTION 5.16. Permitted Debt. (a) Except as otherwise provided in this Section,
the Company covenants not to incur or assume any Debt, other than Permitted
Debt. Except as provided herein, Permitted Debt may be incurred so long as no
Event of Default under this Loan Agreement (except in the case of Permitted Debt
incurred to refund or redeem the Bonds or other Permitted Debt) has occurred and
is continuing.

(b) The Company may incur unsecured Debt in an aggregate outstanding principal
amount that, at any time, does not exceed $90,000.

(c) The Company may incur or assume, Equipment Debt, if the principal amount to
be so incurred or assumed, taken together with all other Equipment Debt then
outstanding, is not in excess of $450,000. Equipment Debt may be secured solely
by a lien on and security interest in the equipment or other personal property
financed with the proceeds of such Equipment Debt, but not by a lien on or
security interest in the Project or its revenues (unless such debt otherwise
qualifies as Subordinated Debt).

 

18



--------------------------------------------------------------------------------

(d) The Company may incur Subordinated Debt, provided that the proceeds thereof
must be used to refinance existing Subordinated Debt and to pay related
financing and issuance costs.

SECTION 5.17. Continuing Disclosure. The Company for the benefit of the holders
of the Bonds in accordance with Rule 15c2-12 under the Securities Exchange Act
of 1934, as amended, has entered into the Continuing Disclosure Agreement
pursuant to which it covenants to provide (a) certain annual reports described
therein and audited financial statements to certain information repositories and
(b) notices of certain events described therein, to certain information
repositories or to the Municipal Securities Rulemaking Board. The Company
covenants to provide all information provided to information repositories
pursuant to the Continuing Disclosure Agreement to the Trustee as well.

SECTION 5.18. Special Arbitrage Covenants. (a) The Authority and the Company
certify each to the other and to and for the benefit of the holders of the
Series 1998A Bonds that neither the Company nor the Authority shall (1) take any
action, or approve the Trustee’s making any investment or use of the proceeds of
the Series 1998A Bonds or taking any other action, which would cause the Series
1998A Bonds to be “arbitrage bonds” within the meaning of Section 148 of the
Code and the regulations thereunder as may be applicable to the Series 1998A
Bonds, or (2) barring unforeseen circumstances, approve the use of the proceeds
from the sale of the Series 1998A Bonds otherwise than in accordance with the
Authority’s “non-arbitrage” certificate given immediately prior to the issuance
of the Series 1998A Bonds.

(b) (i) In the event that, in accordance with Section 148(f) of the Code, any
rebate of earnings or profits on investment of any amounts constituting gross
proceeds of the Series 1998A Bonds shall be required to be made to the United
States of America in order to preserve the tax-exempt status of interest on the
Series 1998A Bonds, the Company shall make such rebatable arbitrage payment or
cause the same to be made in installments at least once every five years as
required by Section 148(f)(3) of the Code and clause (iii) below. In no event
shall the Authority or the Trustee have any responsibility or liability for the
payment of any rebatable arbitrage, it being understood and agreed that all such
responsibility and liability shall be vested in the Company.

(ii) Within 55 days of the anniversary of the issuance of the Series 1998A
Bonds, which shall be referred to herein as the end of each Bond Year, and
within 55 days of the date of Payment of the Series 1998A Bonds, the Company
shall deliver to the Trustee a determination (the “Rebate Certificate”) of the
amount of rebatable arbitrage calculated with respect to the Series 1998A Bonds
as set forth in Treasury Regulation 1.148-3 or any successor regulation (the
“Rebatable Arbitrage Requirement”); provided, however, that the annual
determination required by this subparagraph shall be at the option of the
Company so long as the amounts in the Bond Fund constitute the only proceeds of
the Series 1998A Bonds within the meaning of Section 148 of the Code. The
Company hereby agrees to keep a record of such determinations on behalf of the
Authority until at least six years after Payment of the Series 1998A Bonds.

(iii) Not later than 60 days after each fifth Bond Year and upon Payment of the
Series 1998A Bonds, the Company shall pay or cause to be paid to the United
States out of its available funds an amount not less than the rebatable
arbitrage then due in respect of the Series 1998A Bonds.

 

19



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary in this Loan Agreement, no payment
shall be made by or on behalf of the Company to the United States if the Company
obtains an opinion of Bond Counsel to the effect that such payment is not
required under Section 148 of the Code in order to prevent the Series 1998A
Bonds from becoming “arbitrage bonds.”

(v) The Company agrees to consult with independent certified public accountants
of recognized standing, with nationally recognized bond counsel or with other
similarly qualified professionals when making the determinations required by
this Section 5.20(b).

(vi) Each payment required to be paid to the United States shall be filed with
the Internal Revenue Service Center, Philadelphia, Pennsylvania 19255, or such
other place as may be hereafter designated by the Internal Revenue Service,
accompanied by any forms or documentation required by the Internal Revenue
Service. The Trustee and the Authority shall be fully protected in acting on any
rebate certificate made by or on behalf of the Company and shall not be liable
in any manner to any person for so acting, notwithstanding any error in any such
rebate certificate.

(c) The Authority covenants that, if so requested by the Company, it shall
execute any form required to be signed by an issuer of tax-exempt bonds in
connection with the payment of any rebatable arbitrage requirement, including a
Form 8038-T. The Company shall supply all information required to be stated on
such form and the Authority shall have no responsibility for the accuracy or
completeness of any such information.

SECTION 5.19. Tax-Exempt Status of Series 1998A Bonds. (a) The Authority will
not knowingly take any affirmative action or omit to take any action, which act
or omission will adversely affect the exclusion from gross income for federal
income tax purposes of interest paid on the Series 1998A Bonds. In the event it
should do so unknowingly or omit to do so, promptly upon having such matter
brought to its attention it will, at the expense of the Company, taken such
reasonable actions as may rescind or otherwise negate its unknowing action or
omission. The Authority, at the request of the Company, hereby elects to have
the provisions of Section 144(a)(4) of the Code relating to “qualified small
issue bonds” (including the provisions of Section 144(a)(4)(F) relating to urban
development action grants) apply to the Series 1998A Bonds, in accordance with
applicable regulations or procedures of the Internal Revenue Service.

(b) The Company covenants and agrees that it will not take or permit any action
to be taken or omit to take any action which will cause the interest on the
Series 1998A Bonds to become includable in gross income for federal income tax
purposes so long as the Series 1998A Bonds are Outstanding; provided that the
Company shall not have violated this covenant if interest on any of the Series
1998A Bonds becomes taxable to a person who is a “substantial user” of the
Project or a “related person” as such terms are used in Section 147(a) of the
Code.

(c) The Company covenants and agrees that the principal amount of the Series
1998A Bonds does not exceed the outstanding principal balance of the PPAV Bonds.
As of the date the PPAV Bonds will be redeemed, such principal balance of the
PPAV Bonds will equal at least $8,700,000.

(d) The Company covenants and agrees that, within the meaning of Section 147(b)
of the Code, the “average maturity” of the Series 1998A Bonds, as calculated by
Craigie Incorporated, Richmond, Virginia, as placement agent with respect to the
initial offering of the Bonds, does not exceed 120% of the remaining “average
reasonably expected economic life” of the Project, such “average maturity” and
“average reasonably expected economic life” being computed in the manner
contemplated by Section 147(b) of the Code.

 

20



--------------------------------------------------------------------------------

(e) The Company covenants and agrees that no more than 25% of the proceeds of
the bonds refunded by the PPAV Bonds, the PPAV Bonds or the Series 1998A Bonds
have been or will be used to provide a Project the primary purpose of which is
one of the following: retail food and beverage services, automobile sales or
service, or the provision of recreation or entertainment. The Company further
covenants and agrees that no part of the proceeds of the bonds refunded by the
PPAV Bonds or the Series 1998A Bonds have been or will be used to provide any of
the following and that no part of the Project will be used for any of the
following purposes or activities: any airplane, skybox or other private luxury
box, health club facility, facility used primarily for gambling, store the
principal business of which is the sale of alcoholic beverages for consumption
off premises, private or commercial golf course, country club, massage parlor,
tennis club, skating facility (including roller skating, skateboard and/or ice
skating), racquet sports facility (including any handball or racquetball court),
hot tub facility, suntan facility, racetrack, banks, savings and loan
institutions or mortgage loan companies, or single or multi-family residences
(including residential rental property for family units, as described in
Section 145(d) of the Code).

(f) The Company covenants and warrants that the Project is located only at the
place or places specified in the notice of public hearing published with respect
to the bonds refunded by the PPAV Bonds pursuant to Section 103(k) of the
Internal Revenue Code of 1954, as amended.

(g) The Company covenants and agrees that no portion of the payments of
principal and interest to be made under the Series 1998A Bonds is directly or
indirectly “federally guaranteed,” within the meaning of Section 149(b) of the
Code.

(h) The Company represents, covenants and warrants that, within six months
before or after the date of issuance of the Series 1998A Bonds, (i) it has not
contracted to sell any portion of the Project and will not sell or contract to
sell any portion of the Project and (ii) no partnership interests in the Company
have been transferred or will be transferred.

ARTICLE VI

DAMAGE, DESTRUCTION, CONDEMNATION AND OTHER LOSS OF TITLE

SECTION 6.1. Damage, Destruction, Condemnation and Other Loss of Title. (a) The
Company shall give prompt notice to the Trustee and any Significant Owner of
(1) any damage to, or destruction of, any part of the Project, (2) a taking of
all or any part of the Project or any right therein under the exercise of the
power of eminent domain, (3) any loss of any part of the Project because of
failure of title thereto, or (4) the commencement of any proceedings or
negotiations that might result in such a taking or loss. Each such notice shall
describe generally the nature and extent of such damage, destruction, taking,
loss; proceedings or negotiations.

(b)(1) If the Net Proceeds as a result of any damage, destruction, condemnation
taking under the threat of condemnation with respect to the Project appear in
the Company’s reasonable judgement to be equal to or less than $100,000, such
Net Proceeds shall be applied by the Company to repair, restore, modify, improve
or replace that portion of the Project so damaged, destroyed, condemned or
taken. Any balance of the Net Proceeds remaining after the Project has been
repaired, restored or replaced to a state substantially like that prior to the
event of damage, destruction or taking shall be used to prepay a portion of the
Notes in accordance with Section 8.l(b) and shall be transferred to the Trustee
for deposit into Bond Fund to effect a redemption of Bonds in accordance with
the extraordinary redemption provisions of the Indenture.

 

21



--------------------------------------------------------------------------------

(2) In the event of any damage, destruction, condemnation or taking under the
threat of condemnation with respect to the Project that appears in the Company’s
reasonable judgment will result in receipt of Net Proceeds in excess of
$100,000, the Company shall promptly engage the services of an Insurance
Consultant, which shall make a determination within 15 days of the occurrence of
such damage, destruction, condemnation or taking as to the amount of Net
Proceeds anticipated to result therefrom. The Company shall give prompt notice
of such determination to the Trustee and any Significant Owner.

(3) If the Net Proceeds of any damage, destruction, condemnation or taking under
the threat of condemnation with respect to the Project appear in the Company’s
reasonable judgment to exceed $100,000, but according to the Insurance
Consultant engaged pursuant to Section 6.1(b)(2) are not anticipated to exceed
$1,500,000, then such Net Proceeds shall be transferred to the Trustee for
deposit in the Replacement Reserve Fund and;

(i) The Company shall immediately request that a Consultant prepare a report to
determine if (A) the repair, reconstruction, restoration or replacement of the
Project or the portion thereof damaged, destroyed or taken is economically
feasible and will restore the Project or the portion thereof damaged, destroyed
or taken to the physical and operating condition as previously existed, (B) if
the Company will have sufficient funds from the Net Proceeds, business
interruption insurance proceeds and other available funds to make the payments
required hereunder when due, to pay the cost of repairing, reconstructing,
restoring or replacing the portion of the Project affected by such damage,
destruction or condemnation (including without limitation architects’ and
attorneys’ fees and expenses), to pay operating expenses until completion of the
repair, reconstruction or replacement of such damaged, destroyed or taken
portion of the Project, and (C) the Company is projected to meet the
requirements set forth in Section 5.8(a) for the first two Fiscal Years after
completion of the repair, reconstruction or replacement, which report shall be
delivered to the Trustee and each Significant Owner, within 30 days of the
occurrence of such damage, destruction, condemnation or taking. If the report
determines the foregoing conditions are satisfied, then within 30 days after
delivery thereof, the Company shall deliver to the Trustee:

(x) the plans and specifications, prepared by an architect, necessary to effect
such repair, reconstruction or replacement and an executed construction contract
for such work; and

(y) cash in an amount equal to the funds, if any, in excess of Net Proceeds and
business interruption insurance proceeds required by the report delivered under
clause (i) above; and

(z) any other documents which the Trustee may, or at the request of the Majority
Owners shall, require including an assignment of the construction contract,
surety bonds, and an agreement with a construction monitor acceptable to the
Majority Owners to oversee the construction; and

the Company shall promptly proceed to repair, reconstruct and replace the
affected portion of the Project, including all fixtures, furniture and equipment
and

 

22



--------------------------------------------------------------------------------

effects, to the extent possible, to its condition immediately prior to the
occurrence giving rise to the Net Proceeds. Any balance of the Net Proceeds
remaining after the Project has been repaired, restored or replaced to a state
substantially like that prior to the event of damage, destruction or taking
shall be used to prepay a portion of the Notes in accordance with Section 8.l(b)
and shall be transferred to the Trustee for deposit into the Bond Fund to effect
a redemption of Bonds in accordance with the extraordinary redemption provisions
of the Indenture.

(ii) If the report delivered determines that the conditions are not satisfied or
fail to meet the requirements relating to repair or reconstruction or
replacement in clause (i) above, the Company shall repay the Notes and the Bonds
shall be redeemed as set forth in paragraph (4) below.

(4) Under the circumstances set forth in Section 6.1(b)(3)(ii) hereof and if the
Company has not received the written approval of the Majority Owners waiving the
requirement of Section 6.1(b)(3)(ii), or if the Net Proceeds are anticipated by
the Insurance Consultant to exceed $1,500,000 and the Company has not received
the written approval of the Majority Owners waiving a resulting repayment of the
Notes and redemption of the Bonds, the Notes shall be paid and the Bonds
redeemed in full without premium and the Net Proceeds shall be deposited in the
Bond Fund for such purpose. If the Net Proceeds are insufficient to redeem the
Bonds in full, the Company shall provide to the Trustee for deposit into the
Bond Fund moneys which, together with the Net Proceeds, will be sufficient to
redeem all of the Bonds pursuant to the extraordinary redemption provisions of
the Indenture.

SECTION 6.2 Net Proceeds of Business Interruption Insurance. The Company shall
receive the Net Proceeds of any use and occupancy, business interruption or rent
loss insurance required by Section 5.2(b), provided that if any Event of Default
has occurred and is continuing, the Trustee shall hold and apply such Net
Proceeds as provided in Section 907 of the Indenture.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

SECTION 7.1. Event of Default Defined. Each of the following events is hereby
declared an Event of Default hereunder:

(a) Failure of the Company to make any payment on the Notes when due and
payable, whether at the stated maturity thereof or upon its maturity thereof by
acceleration;

(b) Any Event of Default under the Indenture, the Bonds, the Notes, the Deed of
Trust, the Security Agreement or the Assignment of Rents and Leases or an event
of default under any instrument or instruments pursuant to which Subordinated
Debt was incurred and not cured within applicable cure periods, if any;

(c) Failure of the Company to observe and perform any of its other covenants,
conditions or agreements hereunder or in any other Bond Document for a period of
30 days after notice specifying such failure and requesting that it be remedied,
given by the Authority or the Trustee to the Company, or in the case of any such
default that cannot with due diligence be cured within such 30 day period,
failure of the Company to proceed promptly to cure the same and thereafter
prosecute the curing of such default within 60 days after notice from the
Trustee;

 

23



--------------------------------------------------------------------------------

(d) Any warranty, representation or other statement by or on behalf of the
Company contained in this Loan Agreement or the Bond Documents or in any
instrument furnished in compliance with or in reference to this Loan Agreement
or the Bond Documents or in connection with the issuance and sale of the Bonds
is false and misleading in any material respect;

(e) (1) Failure of the Company to pay generally its debts as they become due,
(2) commencement by the Company of a voluntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or similar law and not withdrawn within 45 days after
filing, (3) consent by the Company to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Company or any substantial part of its property, or to the taking possession by
any such official of any substantial part of the property of the Company and not
dismissed within 60 days, (4) making by the Company of any assignment for the
benefit of creditors generally, or (5) taking of corporate action by the Company
in furtherance of any of the foregoing;

(f) The (1) entry of any final non-appealable decree or order for relief by a
court having jurisdiction over the Company or its property in an involuntary
case under the federal bankruptcy laws, as now or hereafter constituted, or any
other applicable state bankruptcy, insolvency or similar law, (2) appointment of
a receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Company or any substantial part of its property not dismissed
within 45 days, or (3) entry of any final, non-applicable order for the
termination or liquidation of the Company or its affairs;

(g) Failure of the Company within 90 days after the commencement of any
proceedings against it under the federal bankruptcy laws or state bankruptcy,
insolvency or similar law, to have such proceedings dismissed or stayed;

(h) The commencement of foreclosure or other enforcement proceeding by the
holder of any secured Subordinated Debt permitted by Section 5.16 that is not
dismissed within 30 days; or

(i) Failure of the Company to achieve a 1.00 Debt Service Coverage Ratio for two
consecutive Quarterly Evaluation Dates.

The foregoing provisions of subsections (b) or (c) are subject to the limitation
that if by reason of force majeure the Company is unable in whole or in part to
observe and perform any of its covenants, conditions or agreements hereunder,
other than its obligations contained in Sections 3.4, 4.1(b), 5.2, 5.4, 5.5,
5.8, 5.9, 5.10 and 5.11, the Company shall not be deemed in default during the
continuance of such inability. The term “force majeure” as used herein shall
include without limitation acts of God; strikes, lockouts or other disturbances;
acts of public enemies; orders of any kind of the government of the United
States of America or the Commonwealth of Virginia or any political subdivision
thereof or any of their departments, agencies or officials, or any civil or
military authority; insurrections; riots; epidemics; landslides; lightning;
earthquakes; fires; hurricanes; tornadoes; storms; floods; washouts; droughts;
restraint of government and people; civil disturbances; or explosions. The
Company shall remedy with all reasonable dispatch the cause or causes preventing
the Company from carrying out its covenants, conditions and agreements; provided
that the settlement of strikes, lockouts and other industrial disturbances shall
be entirely within the discretion of the Company, and the Company shall not be
required to make settlement of strikes, lockouts and other industrial
disturbances by acceding to the demands of any opposing party when such course
is in the judgment of the Company not in its best interests.

 

24



--------------------------------------------------------------------------------

SECTION 7.2. Remedies on Default. Whenever any Event of Default hereunder shall
have occurred and is continuing, the Trustee shall have the following rights and
remedies:

(a) The Trustee may, and upon request of holders of 25% of outstanding principal
amount of Bonds, regardless of whether there has been an acceleration of the
Bonds under the Indenture shall, declare all amounts payable as principal and
interest on the Notes to be immediately due and payable, whereupon the same
shall become immediately due and payable with a 5% premium due and payable
thereon, provided, however, that no such premium shall be payable unless such
Event of Default and acceleration shall be for the purpose of or have the result
of accomplishing a sale of the Project, either by or on behalf of the Company,
not initiated by the Trustee or a refinancing of the Project or in conjunction
with the transfer of the Project to any person or entity related to, or any one
or more of the stockholders, partners or members of which are related to, the
Company, its general partner, or any partner of its general partner.

(b) The Trustee may inform the Deed of Trust Trustees of the Event of Default
and pursuant to the Deed of Trust instruct the Deed of Trust Trustees to enter,
take possession of and sell, lease, rent or otherwise transfer or use all or any
part of the Project.

(c) The Trustee may have access to and inspect, examine and copy the financial
books, records and accounts of the Company.

(d) The Trustee may take whatever action at law or in equity may appear
necessary or desirable to collect the amounts then due and thereafter to become
due or to enforce observance or performance of any covenant, condition or
agreement of the Company under the Notes, this Loan Agreement, the Deed of
Trust, the Security Agreement or the Assignment.

(e) The Trustee may exercise all rights and remedies provided in the Deed of
Trust.

(f) The Trustee may provide for the satisfaction of any covenant on behalf of
the Company, in which case the Trustee shall be entitled to reimbursement for
any expenses incurred in connection therewith plus interest at a rate equal to
the applicable interest rate on the Notes plus 2%.

(g) The Trustee may arrange to have a receiver appointed with respect to the
Project.

SECTION 7.3. No Remedy Exclusive. No remedy set forth in Section 7.2 is intended
to be exclusive of any other remedy, and every remedy shall be cumulative and in
addition to every other remedy herein or now or hereafter existing at law, in
equity or by statute. No delay or failure to exercise any right or power
accruing upon an Event of Default shall impair any such right or power or shall
be construed to be a waiver thereof, and any such right or power may be
exercised from time to time and as often as may be deemed expedient.

SECTION 7.4. Attorneys’ Fees and Other Expenses. The Company shall on demand pay
to the Authority and the Trustee the reasonable fees of attorneys and other
reasonable expenses incurred by either of them in the collection of payments due
hereunder or under the Notes or the enforcement of any other obligation of the
Company upon an Event of Default.

 

25



--------------------------------------------------------------------------------

SECTION 7.5. No Additional Waiver Implied by One Waiver. If either party or its
assignee waives a default by the other party under any covenant, condition or
agreement herein, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach hereunder.

ARTICLE VIII

TERMINATION OF AGREEMENT AND PREPAYMENT

SECTION 8.1. Prepayment in Certain Events. (a) The Company shall be required to
prepay the Notes without premium in full or in part and, if in full, to
terminate this Loan Agreement at any time if one of the following has occurred:

(1) Damage or destruction of the Project by fire or other casualty to such
extent that, (i) in accordance with Section 6.1(b)(4), the Notes are required to
be paid, or (ii) the Company elects not to repair, rebuild or restore the
Project.

(2) Loss of title to or use of substantially all of the Project as a result of
the exercise of the power of eminent domain or failure of title which, in the
opinion of the Company’s general partner expressed in a certificate filed with
the Trustee, prevents or is likely to prevent the Company from carrying on its
normal operations at the Project for a period of 12 months.

(3) A change in the Constitution of Virginia or of the United States of America
or a legislative or administrative action (whether local, state or federal) or a
final decree, judgment or order of any court or administrative body (whether
local, state or federal) contested by the Company in good faith that causes this
Loan Agreement, the Deed of Trust, the Security Agreement, or the Notes to
become void or unenforceable or impossible of performance in accordance with the
intent and purpose of the parties as expressed herein or that causes
unreasonable burdens or excessive liabilities to be imposed on the Authority or
the Company not being imposed as of December 1, 1998.

(4) The Company is dissolved.

(b) In the case of partial damage or destruction of the Project or of a partial
condemnation, or sale under threat thereof, of failure of title to part of the
Project, the Company shall have the option to prepay the Notes in part without
premium, provided that in the opinion the Company’s general partner’s general
partner filed with the Trustee stating that (A) the property forming a part of
the Project that was damaged, destroyed, taken by or sold under threat of such
condemnation proceeding or lost because of such failure of title is not
essential to the normal use or occupancy of the Project, or (B) the Project has
been restored to substantially its same condition as before such damage,
destruction, condemnation proceeding, sale, or failure of title, or
(C) improvements to the Project have been constructed or acquired which give the
Project a ratio of value to amount of the Bonds Outstanding not less than that
existing before such damage, destruction, condemnation proceeding, sale, or
failure of title. In such case, the Bonds will be redeemed to the extent of the
Net Proceeds of such condemnation or insurance carried for such damage or
destruction and not applied to the restoration, construction or acquisition.

(c) To exercise any option or election contained in this Section 8.1, the
Company shall within 90 days after the event permitting its exercise file the
required resolutions with the Trustee and specify a date not more than 35 days
after receipt of the Net Proceeds for making such prepayment. In such case the
Authority shall cause the Trustee to redeem the Bonds as provided in Section 302
of the Indenture.

 

26



--------------------------------------------------------------------------------

SECTION 8.2. General Option To Prepay the Notes.

(a) The Company shall have the option to prepay the Notes in whole or in part at
any time on or after July 1, 2008, with any applicable premium, upon making
arrangements satisfactory to the Trustee for the giving of any required notice
of redemption of the Bonds and upon payment of an amount equal to the redemption
price of the Bonds to be redeemed, all in accordance with the provisions of the
Indenture.

(b) Notwithstanding Section 8.2(a), the covenants in Sections 5.4 shall
continue, as long as any claim may be brought against the Authority related to
the Bonds or the Project.

SECTION 8.3. Mandatory Payments. The Company shall pay its obligations under the
Notes to the same extent that the Bonds must be redeemed under Section 304 of
the Indenture.

SECTION 8.4. Amount Required for and Manner of Payment. To prepay or pay the
Notes, as the case may be, under Sections 8.1, 8.2 or 8.3, the Company (a) shall
pay to the Trustee for deposit into the Bond Fund moneys in an amount which,
together with moneys then held by the Trustee and available for such purpose,
will be sufficient to pay the redemption price of the Bonds to be redeemed in
connection with such prepayment and (c) shall make arrangements satisfactory to
the Authority and the Trustee for full or partial redemption of the Bonds as
soon as permitted or required by the Indenture and for payment of the fees and
expenses of the Authority and the Trustee in connection with such redemption.
The Trustee shall accept such payment for deposit in the Bond Fund for
redemption of the Bonds in the manner, at the time and to the extent provided in
the Indenture.

SECTION 8.5. Effect of Prepayment. Prepayment of the Notes in full pursuant to
this Article shall terminate the obligations of the Company under the Notes and
this Loan Agreement, but only if (a) the Indenture shall thereby have been
discharged, and (b) the fees and expenses of the Trustee and the Authority shall
have been paid, or satisfactory arrangements for payment thereof shall have been
made.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Term of Agreement; Amounts Remaining in Funds. This Loan Agreement
shall be effective upon execution and delivery hereof, and subject to earlier
termination upon discharge of the Indenture pursuant to Article VIII thereof
shall expire at midnight on July 1, 2016, after Payment of the Bonds, or if
discharge of the Indenture has not occurred on such date, when such discharge
shall have occurred. Any amounts remaining in the funds established by the
Indenture after Payment of the Bonds and payment of the fees and expenses of the
Trustee and the Authority in accordance with the Indenture shall belong to and
be paid to the Company or its order by the Trustee as overpayment of amounts
due.

SECTION 9.2. Notices, etc. Unless otherwise provided herein, all demands,
notices, approvals, consents, requests and other communications hereunder shall
be given as provided in Section 1304 of the Indenture.

 

27



--------------------------------------------------------------------------------

SECTION 9.3. Amendments to Agreement and Notes. Neither this Loan Agreement nor
the Notes shall be amended or supplemented subsequent to the issuance of the
Bonds and before Payment of the Bonds, without the consent of the Trustee, as
assignee of the Authority and the Company, given in accordance with Article XII
of the Indenture.

SECTION 9.4. Successors and Assigns. This Loan Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns, including the Trustee.

SECTION 9.5. Severability. If any provision of this Loan Agreement shall be held
invalid by any court of competent jurisdiction, such holding shall not
invalidate any other provision hereof.

SECTION 9.6. Non-Recourse. Anything contained in any provision of this Loan
Agreement, the Deed of Trust, the Security Agreement, the Assignment or the
Notes notwithstanding, in the event of any proceeding to foreclose under the
Deed of Trust or otherwise to enforce the provisions of the Notes, this Loan
Agreement, or the Deed of Trust, the Security Agreement or the Assignment,
neither the Authority nor the Trustee or other holder of the Notes
(collectively, the “Noteholder”), nor any Bondholder, nor any beneficiary of,
nor any trustee under the Deed of Trust shall be entitled to take any action to
procure any personal money judgment or any deficiency decree against present or
future general or limited partner of the Company or its or their heirs, personal
representatives, successors and assigns as obligor hereunder, it being
understood and agreed that recourse hereon and under the Deed of Trust, the
Security Agreement, the Assignment, and the Notes shall be limited to the
security from time to time provided with respect to the Notes and this Loan
Agreement and any other property of the Company; provided, however, nothing
herein contained shall limit or be construed to limit or impair the enforcement
against the premises covered thereby or any other additional security as may
from time to time be given to the beneficiary hereof as security for the
performance of this Loan Agreement, the Deed of Trust, the Security Agreement,
the Assignment, the Notes, or any other instrument now or hereafter securing the
Notes or this Loan Agreement, the Deed of Trust, the Security Agreement, the
Assignment, or the Notes, or any other instruments. Notwithstanding the
foregoing, the provisions of this Section shall be null and void and have no
force and effect to the extent of any loss suffered by the Noteholder or any
Bondholder or any beneficiary of or any trustee under the Deed of Trust related
to, or on account of (a) fraud or any material misrepresentation by the Company
in connection with the Loan, (b) the retention of any income arising with
respect to the Project and collected by the Company after an Event of Default
(to the full extent of the income collected by the Company and not applied to
the costs and expenses of operating the Project), (c) the removal or disposal by
the Company (other than in accordance with the terms of the Deed of Trust or the
Security Agreement) of any tangible personally (to the extent of the fair market
value of the tangible personally so removed or disposed of), (d) the
misapplication by the Company contrary to the provisions of the Deed of Trust or
the Security Agreement or the Loan Agreement of (1) any Bond proceeds, (2) any
Net Proceeds paid under any insurance policies by reason of damage, loss or
destruction to any portion of the Project (to the full extent of such Net
Proceeds so misapplied), or (3) any Net Proceeds or awards resulting from the
condemnation of all or any part of the Project (to the full extent of such Net
Proceeds or awards so misapplied), or (e) Company’s obligations under Sections
5.4 and 5.10. Nothing herein shall be deemed to prohibit the naming of the
Company, its successors and assigns, in an action to realize upon the remedies
provided herein either at law or in equity, subject to the foregoing limitation
against a personal money judgment or deficiency decree against any general or
limited partner of the Company.

 

28



--------------------------------------------------------------------------------

SECTION 9.7. Applicable Law; Entire Understanding. This Loan Agreement shall be
governed by the applicable laws of the Commonwealth of Virginia. This Loan
Agreement, the Notes, and the other agreements and instruments referred to
herein or therein, express the entire understanding of the parties, and none of
the agreements between the parties may be modified except in writing signed by
the parties.

SECTION 9.8. Counterparts. This Loan Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument; except that to the extent, if any,
that this Loan Agreement shall constitute personal property under the Uniform
Commercial Code of Virginia, no security interest in this Loan Agreement may be
created or perfected through the transfer or possession of any counterpart of
this Loan Agreement other than the original counterpart, which shall be the
counterpart containing the receipt therefor executed by the Trustee following
the signatures to this Loan Agreement.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Authority and the Company have caused this Loan
Agreement to be executed in their respective names by their duly authorized
officers, all dated as of the date first above written.

 

HAMPTON REDEVELOPMENT AND HOUSING AUTHORITY By:  

LOGO [g34556exa_sigp35.jpg]

  Chairman OLDE HAMPTON HOTEL ASSOCIATES, A VIRGINIA LIMITED PARTNERSHIP

By its general partner HHA, Ltd., a Virginia limited partnership

By:  

LOGO [g34556exb_sig4p34.jpg]

  Jack H. Shiver, General Partner By:  

LOGO [g34556exb_sig2p34.jpg]

  J. Edward Watson, III, General Partner

 

30



--------------------------------------------------------------------------------

RECEIPT

Receipt of the foregoing original counterpart of the Loan Agreement, dated as of
December 1, 1998, between the Hampton Redevelopment and Housing Authority and
Olde Hampton Hotel Associates, A Virginia Limited Partnership is hereby
acknowledged, this 18th day of December 1998.

 

CRESTAR BANK, as Trustee By:  

                         LOGO [g34556exb_sig3p34.jpg]

Its:   VP

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit A to Loan Agreement between the Hampton Redevelopment and Housing
Authority and Olde Hampton Hotel Associates, A Virginia Limited Partnership.

Promissory Note

 

$                 December     , 1998

Olde Hampton Hotel Associates, A Virginia Limited Partnership (the “Company”),
for value received, hereby promises to pay to the Hampton Redevelopment &
Housing Authority (the “Authority”), or assigns, the principal sum of
$             as follows.

Principal of the Series 1998   Bonds, hereinafter defined, shall be payable on
July 1 of each year beginning             , with interest thereon payable on
                    , and thereafter semiannually on each January 1 and July 1,
in amounts and at the rates and in the manner set forth in Sections 202, 302,
303 and 304 of the Indenture, hereinafter defined.

Payments on the installments of principal on this Note shall be payable on the
first day of each month, [(a)] commencing in                     , 1999,
[through                          , with the amount payable on each such date
being 1/     of the amount of principal of the Series 1998   Bonds due
on                    , and (b) thereafter,] with the amount payable in each
such installment being 1/12 of the amount of principal of the Series 1998  
Bonds due, whether by sinking fund redemption or maturity, on the next July 1,
and with credits toward such amounts determined in accordance with the
Indenture, but with the full amount of each such installment of principal for
each year to be paid by July 1 of each year. Payments of interest shall be
payable on the first day of each month, commencing in January 1999, with amounts
payable on each such date being 1/6 of the amount of interest on the Series
1998   Bonds due on the next succeeding January 1 or July 1, as applicable, and
with credits toward such amounts determined in accordance with the Indenture and
the Loan Agreement, hereinafter defined. All payments hereon shall be applied
first to interest and then to principal.

Payments shall be made in lawful money of the United States of America at the
corporate trust office of the Trustee, hereinafter defined, in Richmond,
Virginia, or at such other place as the Trustee may direct in writing. The
principal hereof, premium, if any, and interest hereon shall be payable by the
Company depositing the same with or to the account of the Trustee at or prior to
the opening of business on the day such payments shall become due and payable
(or the next preceding business day if such date is a Saturday, Sunday or
holiday in the city in which the principal office of the Trustee is located).

If at any time the amount held by the Trustee in the Bond Fund, as defined in
the Indenture, should be sufficient to pay at the times required the principal
of, and premium, if any, and interest on the Bonds, hereinafter defined, then
remaining unpaid and to pay all fees and expenses of the Trustee and the paying
agent accrued and to accrue through final payment of the Bonds, the Company
shall not be obligated to make any further payments hereunder, except to the
extent losses may be incurred in connection with investment of moneys in such
funds.

The Authority, by the execution of the Indenture and the assignment forms at the
foot of this Promissory Note and of the Parity Note, as hereinafter defined, is
assigning this Promissory Note and the Parity Note and the payments thereon to
Crestar Bank (the “Trustee”), acting



--------------------------------------------------------------------------------

pursuant to an Indenture of Trust dated as of December 1, 1998 (the
“Indenture”), between the Authority and the Trustee, as security for the
Authority’s $8,700,000 First Mortgage Revenue Refunding Bonds (Olde Hampton
Hotel Association Project), Series 1998A (the “Series 1998A Bonds”) and its
$370,000 Taxable First Mortgage Revenue Bonds (Olde Hampton Hotel Association
Project), Series 1998B (the “Series 1998B Bonds” and, collectively with the
Series 1998A Bonds, the “Bonds”), as issued pursuant to the Indenture. Payments
of principal of and interest on this Promissory Note and on the Parity Note
shall be made directly to the Trustee for the account of the Authority pursuant
to such assignment and applied only to the principal of and premium, if any, and
interest on the Bonds. All obligations of the Company hereunder shall terminate
when all sums due and to become due pursuant to the Indenture, this Promissory
Note, the Loan Agreement, hereinafter defined, and the Bonds have been paid or
provided for in full.

Anything contained in any provision of this Promissory Note, the Loan Agreement,
the Deed of Trust, the Security Agreement or the Assignment, each as defined in
the Loan Agreement, notwithstanding, neither the Noteholder nor any Bondholder
shall be entitled to take any action to procure any personal money judgment or
any deficiency decree against the Company or any present or future partner
thereof or its or their heirs, personal representatives, successors and assigns
as obligor hereunder, it being understood and agreed by the acceptance hereof by
such beneficiary that recourse hereon and under the Loan Agreement, the Deed of
Trust, the Security Agreement and the Assignment shall be limited to the
security from time to time provided with respect to this Promissory Note, if
any; provided, however, nothing herein contained shall limit or be construed to
limit or impair the enforcement against the premises covered thereby or any
other additional security as may from time to time be given to the beneficiary
hereof as security for the performance of this Promissory Note, the Loan
Agreement, the Deed of Trust, the Security Agreement, the Assignment or any
other instrument now or hereafter securing this Promissory Note, or the rights
and remedies of the Noteholder, its successors and assigns, under this
Promissory Note, the Loan Agreement, the Deed of Trust, the Security Agreement,
the Assignment or any other instruments. Notwithstanding the foregoing, the
provisions of this Section shall be null and void and have no force and effect
to the extent of any loss suffered by the Noteholder or any Bondholder or any
beneficiary of or the Trustees under the Deed of Trust as a result of the
Company’s committing any act of fraud (which shall mean an intentional
misrepresentation of a material fact reasonably relied upon by another party).
Nothing herein shall be deemed to prohibit the naming of the Company, its
partners, their successors and assigns, in an action to realize upon the
remedies provided herein either at law or in equity, subject to the foregoing
limitation against a personal money judgment or deficiency decree against the
partners of the Company or their heirs, personal representative, successors and
assigns.

The Company shall have the option to prepay this Promissory Note in whole or in
part upon the terms and conditions and in the manner specified in the Loan
Agreement dated as of December 1, 1998 (the “Loan Agreement”), between the
Authority and the Company.

This Promissory Note and the Company’s $             promissory note dated the
date hereof (the “Parity Note”) are issued to evidence the Company’s payment
obligation in Section 4.1 of the Loan Agreement and are entitled to the benefits
and subject to the conditions thereof, including the provisions of Section 4.4
thereof that the Company’s obligations thereunder and hereunder, except as
provided above, shall be unconditional.

Upon the occurrence of certain Events of Default, as defined in the Indenture,
the principal of this Promissory Note may be declared, and the same shall
become, due in accordance with the Indenture.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed
by its duly authorized General Partner as of the date first above written,

 

OLDE HAMPTON HOTEL ASSOCIATES, A VIRGINIA LIMITED PARTNERSHIP

By its general partner HHA, Ltd., a Virginia limited partnership

By:

 

 

  Jack H. Shiver, General Partner

By:

 

 

  J. Edward Watson, III, General Partner

 

A-3



--------------------------------------------------------------------------------

ASSIGNMENT

The Hampton Redevelopment and Housing Authority (the “Authority”) hereby
irrevocably assigns, without recourse, the foregoing Promissory Note to Crestar
Bank (the “Trustee”), as trustee under an Indenture of Trust dated as of
December 1, 1998 (the “Indenture”), between the Authority and the Trustee and
hereby directs Olde Hampton Hotel Associates, A Virginia Limited Partnership as
the maker of the Promissory Note, to make all payments of principal of and
premium, if any, and interest thereon, directly to the Trustee at its office in
Richmond, Virginia, or at such other place as the Trustee may direct in writing.
Such assignment is made as security for the payment of the Authority’s Revenue
Refunding Bonds (Olde Hampton Hotel Associates Project), Series 1998A, and its
Taxable First Mortgage Revenue Bonds (Olde Hampton Hotel Associates Project),
Series 1998B, issued pursuant to the Indenture.

 

HAMPTON REDEVELOPMENT AND HOUSING AUTHORITY

By:

 

 

  Chairman

 

A-4